EXHIBIT 10.02

 

Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.

 

Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans.  Disclosures with respect to compensation
for Named Executive Officers for the 2012 fiscal year are included in the
Company’s definitive proxy statement for the Company’s 2012 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2013 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2013 Annual General Meeting of
Shareholders.

 

Compensation for Michael McNamara (Chief Executive Officer)

 

Mr. McNamara’s current annual base salary is $1,250,000.  In addition,
Mr. McNamara will participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan.  Mr. McNamara also received
awards of performance-based restricted share unit awards and service-based
restricted share unit awards under the Company’s equity incentive plan as part
of his fiscal 2013 compensation.  Vesting of the performance-based award will
depend on the Company achieving levels of total shareholder return relative to
the average of the Standard & Poor’s 500 Index total shareholder return.

 

Compensation for Paul Read (Chief Financial Officer)

 

Mr. Read’s current annual base salary is $620,000.  In addition, Mr. Read will
participate in the Company’s annual incentive bonus plan.  Mr. Read also
received awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2013 compensation.  Vesting of the performance-based
award will depend on the Company achieving levels of total shareholder return
relative to the average of the Standard & Poor’s 500 Index total shareholder
return.

 

Compensation for Francois Barbier

 

Mr. Barbier’s current annual base salary is $600,000.  In addition, Mr. Barbier
will participate in the Company’s annual incentive bonus plan and long-term cash
incentive deferred compensation plan.  Mr. Barbier also received awards of
performance-based restricted share unit awards and service-based restricted
share unit awards under the Company’s equity incentive plan as part of his
fiscal 2013 compensation.  Vesting of the performance-based award will depend on
the Company achieving levels of total shareholder return relative to the average
of the Standard & Poor’s 500 Index total shareholder return.

 

Compensation for Chris Collier

 

Mr. Collier’s current annual base salary is $415,000.  In addition, Mr. Collier
will participate in the Company’s annual incentive bonus plan and long-term cash
incentive deferred compensation plan.  Mr. Collier also received awards of
performance-based restricted share unit awards and service-based restricted
share unit awards under the Company’s equity incentive plan as part of his
fiscal 2013 compensation.  Vesting of the performance-based award will depend on
the Company achieving levels of total shareholder return relative to the average
of the Standard & Poor’s 500 Index total shareholder return.

 

Compensation for Jonathan Hoak

 

Mr. Hoak’s current annual base salary is $475,000.  In addition, Mr. Hoak will
participate in the Company’s annual incentive bonus plan and long-term cash
incentive deferred compensation plan.  Mr. Hoak also received awards of
performance-based restricted share unit awards and service-based restricted
share unit awards under the Company’s equity incentive plan as part of his
fiscal 2013 compensation.  Vesting of the performance-based award will depend on
the Company achieving levels of total shareholder return relative to the average
of the Standard & Poor’s 500 Index total shareholder return.

 

--------------------------------------------------------------------------------


 

Compensation for Paul Humphries

 

Mr. Humphries’s current annual base salary is $525,000.  In addition,
Mr. Humphries will participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan.  Mr. Humphries also
received awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2013 compensation.  Vesting of the performance-based
award will depend on the Company achieving levels of total shareholder return
relative to the average of the Standard & Poor’s 500 Index total shareholder
return.

 

--------------------------------------------------------------------------------